92 U.S. 502
23 L.Ed. 586
TOWN OF GENOAv.WOODRUFF ET AL.
October Term, 1875

ERROR to the Circuit Court of the United States for the Northern District of New York.
Mr. H. L. Comstock for the plaintiff in error.
Mr. David Wright, contra.
MR. JUSTICE STRONGdelivered the opinion of the court.


1
Twenty-six errors have been assigned in this case, not one of which can be sustained. All which have the least plausibility have been considered and declared unfounded in Town of Venice v. Murdock, supra, p. 494; and the others might well be dismissed without special notice. The thirteenth complains that the circuit judge decided that the plaintiffs could recover interest upon the coupons from the time they fell due. That the ruling was correct is perfectly plain. It was in entire accordance with the decisions generally of the State courts and also of this court.


2
The other assignments have either been answered in Town of Venice v. Murdock, or they are totally without merit.


3
Judgment affirmed.


4
MR. JUSTICE MILLER, MR. JUSTICE DAVIS, and MR. JUSTICE FIELD, dissented.